Order filed December 4, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00613-CV
                                    ____________

           CALVIN HEARNE AND BEVERLY HEARNE, Appellants

                                        V.

                      KHERA INTEREST, INC., Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-61155

                                    ORDER

      Appellants’ brief was due November 30, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 30,
2015, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                       PER CURIAM